Attachment to Advisory action
1.   Applicant’s amendment filed on May 23, 2022 has been fully considered. The amendment has been filed and considered under AFCP2.0. An Examiner-initiated interview with Carlyn Anne Burton was conducted on May 26, 2022 to discuss the current amendment.

2. The amendment has been fully considered but is not entered since the after final amendment raises new issues that would require further consideration and/or search, but would overcome all of the rejections in the most recent final Office action. A decision on determining allowability could not be made within the guidelines of the pilot. 

3. Thus, in the current amendment instant claim 1 has been amended to include the limitations of the functionalized particulate bicarbonate comprising from 0.1 wt% to 5 wt% of amorphous precipitated silica based on the total composition of the functionalized bicarbonate, and wherein said functionalized particulate bicarbonate contains at least one additive, and wherein said additive in the functionalized particulate bicarbonate comprises rosin acid, any derivative thereof, any salt thereof, or any combinations thereof, and wherein the functionalized particulate bicarbonate comprises at least 65% by weight and less than 100% by weight of the bicarbonate component, and from 35% or less to 0.02% by weight of at least one of said additive.

4. Thus, Savary et al discloses powder compositions having excellent CO2 release properties, used as a foaming agent for polymers ([0012], [0013]) and comprising alkali metal bicarbonate and an additive comprising resin acid, preferably abietic acid or liquid rosin  (Abstract, [0029], [0030]); the amount of the resin acid used is 0.1-20 pbw per 100 pbw of sodium metal bicarbonate ([0042]).  As to amended claim 3, the composition further comprises wax ([0039])
Saito discloses a foaming agent used for foaming thermoplastic polymer compositions comprising sodium bicarbonate as the thermal decomposition foaming agent ([0137]), wherein Saito further explicitly teaches that for the preparation of a foam, the thermal decomposition foaming agent is used together with a foaming auxiliary agent in order to conduct a smooth foaming and to make a foam having more uniform and fine-celled foam structures. Specifically, silica can be used as the foaming auxiliary agent in combination with sodium bicarbonate foaming agent ([0139]). 

5. An additional prior art search has uncovered further references (US 6,086,854; US 2002/0068038) teaching the use of specifically precipitated amorphous silica in combination with bicarbonate in foaming compositions (see col. 5, lines 10-25 of US 6,086,854 and [0013] of US 2002/0068038). Further prior art search would be required.

6. The amendment is not entered, thus rendering Applicant’s arguments moot.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764